                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In re:                                                          Case No. 19-51724

FILTRATION SERVICES GROUP LLC,                                  Chapter 11

            Debtor.                                             Judge Thomas J. Tucker
_________________________________/

                   MEMORANDUM REGARDING THE DEBTOR’S REVISED
                    SALE MOTION, TO BE HEARD ON JANUARY 29, 2020

        In this case, the Court is scheduled to hold a further hearing on January 29, 2020 at 12:00
noon, regarding the Debtor’s revised motion seeking authority to sell substantially all of the
Debtor’s assets under 11 U.S.C. § 363.1 Among the assets that the Debtor now seeks approval to
sell under 11 U.S.C. § 363 are “[a]ll causes of action belonging to the [Debtor], including but not
limited to any and all causes of action arising under Chapter 5 of the Bankruptcy Code.”2 The
original sale motion and the previous Asset Purchase Agreement did not propose to sell Chapter
5 causes of action.3

        The Court files this Memorandum to give notice to the Debtor and all other parties in
interest that the undersigned judge has previously held, in at least two other cases, that causes of
action under Chapter 5 of the Bankruptcy Code cannot be sold by a Chapter 7 Trustee to anyone.
See In re Clements Mfg. Liquidation Co., LLC, 558 B.R. 187 (Bankr. E.D. Mich. 2016); In re
DiNoto, 562 B.R. 679 (Bankr. E.D. Mich. 2016). As the discussion of case law in those prior
opinions indicates, the same ruling applies to any attempted sale of such causes of action by a
Chapter 11 debtor in possession.

       Given this Court’s rulings in the previous cases, the undersigned judge is unlikely to
approve any sale (or purported sale) of any causes of action under Chapter 5 of the Bankruptcy
Code.

Signed on January 28, 2020




         1
           The original sale motion was filed on November 22, 2019 (Docket # 70), and hearings were
held on that motion on November 26, 2019, December 17, 2019, and January 22, 2020. The relief sought
by the sale motion was recently revised substantially, as described during the January 22, 2020 hearing,
and as shown by the documents filed by the Debtor on January 22, 2020 (Docket ## 102-104).
         2
         See revised Asset Purchase Agreement, filed January 22, 2020 (Docket # 102-1) at p. 21,
Schedule 1.01 (list of Purchased Assets, item “cc)”).
         3
             See Asset Purchase Agreement filed December 3, 2019 (Docket # 84).
   19-51724-tjt       Doc 107      Filed 01/28/20    Entered 01/28/20 12:38:33         Page 1 of 2
19-51724-tjt   Doc 107   Filed 01/28/20   Entered 01/28/20 12:38:33   Page 2 of 2
